PER CURIAM.
On April 18, 1972, pursuant to Notice of Mental Illness dated April 17, 1972, and the reports of two examining physicians which showed Robert Edward Oliver was hallucinating and was schizophrenic, he was committed to Oregon State Hospital as a mentally ill person. He appealed this judgment on May 16, 1972. The record discloses that the minimum due process requirements pronounced necessary in Oregon in State v. Collman, 9 Or App 476, 497 P2d 1233 (1972), were not accorded Oliver. The state has filed no brief, apparently conceding error.
Reversed and remanded.